Loring, J.
The only argument put forward by the defendant is that although the act here complained of was an “unnatural and lascivious act with another person ” it was not an act of copulation and that for that reason on the authority of what was stated obiter in Commonwealth v. Dill, 160 Mass. 636, 537, it is an act not within R. L. c. 212, § 27.
It is plain that St. 1887, c. 436, now R. L. c. 212, § 27, was intended to make criminal any and all unnatural and lascivious *167acts with another person. Copulation is the natural act of coition and is not within the statute. It is evident that the word “ copulation ” was not used accurately in the opinion in Commonwealth v. Dill, 160 Mass. 536, 537.

Verdict to stand.